Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on May 12, 2022 and amendment after final filed May 12, 2022 has been entered.  1-3 were canceled and claim 1 was amended. Claims 4-6 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  
Claims 4-6 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 4-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guilford (WO2007115131 A2, cited previously) in view of Schwedhelm (Br J Clin Pharmacol, 65:1, pages 51-59, 2007) and Engleman (WO2006002096A2) is withdrawn in view of amendment of the claims filed May 12, 2022.

The rejection of claims 4-6 on the ground of nonstatutory double patenting over Claims 8-13 of Copending Application No. 15/188359 is withdrawn in view of abandonment of the Copending Application.


Maintained/Revised Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 4-6 remain  rejected on the ground of nonstatutory double patenting over Claims 1-8 US Patent No. 10369186 (Application No. 14/435679, now patent US Patent No. 10369186).
Instant claim 4 recites “A method for long lasting enhancement of Nitric Oxide (NO) production comprising administration of citrulline or a salt thereof and glutathione or a salt thereof to a subject in need thereof”.  Instant claim 4 further recites a dosage 1-2 grams of citrulline and 200 mg to 1 g of glutathione.  
US Patent NO. ‘679 claims “A method of treating a decline in brain function in a subject comprising orally administering an effective amount of citrulline or a salt thereof and glutathione or a salt thereof to a subject in which the decline in brain function is caused by diminished cerebral blood flow, thereby treating the decline in brain function in the subject, and wherein the decline in brain function is one or more selected from the group consisting of decreased perception ability, decreased memory learning ability, decreased thinking ability, decreased concentration, decreased attention, decreased judgment ability, and depression, and wherein the effective amount of citrulline or a salt thereof and glutathione or a salt thereof is 200 mg to 3 g of citrulline or a salt thereof and 200 mg to 3 g of glutathione or a salt thereof” (see claim 1) and “A method of protecting brain neuronal cells in a subject with diminished cerebral blood flow comprising orally administering an effective amount of citrulline or a salt thereof and glutathione or a salt thereof to the subject, thereby protecting brain neuronal cells in the subject, wherein the effective amount of citrulline or a salt thereof and glutathione or a salt thereof is 200 mg to 3 g of citrulline or a salt thereof and 200 mg to 3 g of glutathione or a salt thereof” (claim 5).  
Thus, the concentrations overlap.  US Patent NO.’679 discloses the same ratios (see paragraph 0024) and doses (see paragraph 0035) as the instant claims. Furthermore, it would have been obvious to optimize the dosages of citrulline and glutathione given that they are result-effective variables.  
Although the conflicting claims are not identical, they are not patentably distinct from each other.  US Patent No. ‘679 claims 1-8 are obvious over instant claims 4-6.
 This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s arguments
Applicants request that the rejection be held in abeyance.  
Given that Applicants request the rejection be held in abeyance, the rejection is maintained.  

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guilford (WO2007115131 A2, cited previously) in view of Schwedhelm (Br J Clin Pharmacol, 65:1, pages 51-59, 2007) and Clark (Give L-Citrulline Some Consideration For Greater Performance In The Gym, published online 2009).
Guilford teaches a composition enabling weight loss (see claim 1) in patient populations in need of losing weight due to excess weight (see abstract, lines 3-4) and treatment of vascular disease (see claim 17) in a patient comprising reduced glutathione in an oral liposomal formulation and arginine (see claim 1).  Guilford further teaches use of the composition for management of metabolic syndrome (see page 2, line 10).  Patient populations in need of weight loss due to being overweight, vascular disease and metabolic syndrome are all considered subjects in need of enhancement of NO production.  Guilford further teaches wherein the composition comprises a compound that increases nitric oxide including citrulline (see claim 2) and that citrulline can also be substituted for the arginine (see page 32, lines 10-11).  Guilford teaches that citrulline is used to enhance cellular energy with increased ATP production and increase in muscle mass (see page 28, Lines 27-30).  Guilford teaches several different doses of glutathione and L-arginine.  In particular, Guilford doses of glutathione ranging from 110 mg, 220 mg, 330 mg, 440 mg, 660 mg and 880 mg (pages 43-44, dosing of GSH).
With respect to the limitation found in  claim 4, “A method for long lasting enhancement of NO production comprising ….to a subject in need thereof.”, subjects with diabetes, vascular disease and metabolic syndrome are all considered subjects in need of enhancing NO production.  
Guilford is silent to the ratio of citrulline to glutathione and dosage of 2 grams of citrulline found in instant claim 4.
However, Schwedhelm (Br J Clin Pharmacol, 65:1, pages 51-59, 2007) teaches oral L-citrulline supplementation raises plasma L-arginine concentration and augments NO-dependent signaling in a dose-dependent manner (see Abstract conclusion).  Schwedhelm teaches use of citrulline at a dosage of 750 mg, 1500 mg and 3000 mg.  Schwedhelm teaches that 1500 increased plasma L-arginine (see table 2a).  Thus, Schwedhelm teaches a range of L-citrulline for increasing NO ranging from 750 to 3000 mg.
Clark teaches “L-Citrulline functions in the body by being converted to L-arginine and then into nitric oxide. This nitric oxide is then going to be involved with vasodilation. This vasodilation is what helps increase the amount of blood and oxygen…” (see page 2).  Clark teaches a recommended dosage/supplement of 2000-6000 mg of citrulline (see page 3, “How much to take”).
Based on the teachings of Guilford, Schwedhelm and Clark, the dosages and ratios of glutathione and citrulline with regards to NO enhancement are considered result effective variables.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the concentration of the both glutathione and citrulline. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize dosages and ratios of glutathione and citrulline to achieve optimal activity and therapeutic effectiveness (nitric oxide enhancement) of the composition in patients. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  It would have been obvious to optimize within the ranges taught in the prior art to achieve optimal therapeutic effectiveness.


Response to Applicant’s Arguments
Applicant’s argue that “The present inventive methods provide a synergistic effect that is unexpected in view of the prior art. Specifically, as shown in Figures 1 and 2 and described in Test Examples 1 and 2, the combined use of citrulline and glutathione at the concentrations claimed in vivo synergistically promoted NO production in less than 0.25 hours of administration that lasted for at least two hours. Further, the combined use of citrulline and glutathione synergistically promoted NO production without affecting the survival rate and proliferative ability of vascular endothelial cells. This dramatic, synergistic effect achieved by the co-administration of (a) citrulline or a salt thereof and (b) glutathione or a salt thereof, especially at a low dose of glutathione, could not have been reasonably predicted by a person of ordinary skill in the art based on the combined teachings of Guilford, Schwedhelm, and Engleman. Co-inventor Masahiko Morita's publication McKinley- Barnard et al. (Journal of the International Society of Sports Nutrition (2015) 12:27) filed on December 4, 2017, published after the present application's priority date, includes Figure 3 which is the same as Figure 2 in the present application. Also in McKinley-Barnard et al., Figure 8 illustrates the time course of plasma NO levels in healthy adults following seven days of supplementation with citrulline and/or glutathione and the prescribed exercise. As is clear from this figure, at 30 min post-exercise (citrulline and/or glutathione were supplemented 1 hour before starting the exercise), the plasma NO level of the group supplemented with the combination of citrulline and glutathione (2 g/day of citrulline and 0.2 g/day of glutathione) is significantly higher than those of the citrulline alone group (2 g/day) and the glutathione alone group (1 g/day). These data show the synergistic effect of the presently claimed combination of citrulline and glutathione. On April 30, 2018, a Rule 1.132 Declaration was filed, executed by co-inventor Dr. 
Masahiko Morita and asserting that the presently claimed invention produced synergistic effects that were unexpected. In the 1.132 Declaration Dr. Morita states: As described in McKinley-Barnard, page 5, left column, lines 8 to 6 from the bottom, "L-citrulline + GSH was significantly greater than placebo at 30 min post-exercise "for NOx (Fig. 8). That is, the plasma NOx levels in the citrulline alone group and the glutathione alone group at 30 min post- exercise were equal to or less than those of Pre-Ex. On the other hand, in the citrulline + glutathione group, the plasma NOx level was greater than or at least equal to that of Post-Ex, even when 90 minutes has passed from the administration. I assert that this experimental result shows the synergic effect of the combination of citrulline and glutathione, and that this synergistic effect was unexpected. In Fig. 8, at 30 Post-Ex, z Plasma NOx was zero both in CIT alone and GSH alone. The combination of no effects (i.e., z Plasma NOx zero) is considered to be no effect, but the high z Plasma NOx was observed in CIT + GSH. Therefore, the effect of the combination of citrulline and glutathione is unexpected.  Amendment dated May 12, 2022The presently claimed invention shows a synergistic effect (long-lasting enhancement of nitrogen monoxide NO production without affecting the survival rate and proliferative ability of vascular endothelial cells) by administering glutathione and citrulline together and the results were greater than those which would have been expected from the prior art to an unobvious extent. 
In the Decision on page 10 at lines 12-13, the Board states "[t]he data, however, do not support the Specification's conclusion that Test Example 2 demonstrates synergy between citrulline and glutathione". On page 12 of the Decision, at lines 10-14, the Board states that "even assuming that the combination of citrulline and glutathione resulted in a greater-than-additive (i.e., synergistic) effects as compared to citrulline or glutathione alone, '[s]ynergism, in and of itself, is not conclusive of unobviousness in that synergism might be expected.' In re Kollman, 595F.2d48, 55 n.6 (CCPA 1979)." Also on page 12, at lines 20-24, the Board states that "the closest prior art is Guilford's disclosed combination of glutathione and arginine, and Appellant's evidence provides no comparison of the claimed method of administering citrulline and glutathione with Guilford's method of administering arginine and glutathione." Applicant respectfully submits that neither the Board nor the Examiner has provided a reason why the synergistic effect of the combination of citrulline and glutathione is expected. Applicant respectfully asserts that the synergistic effect was unexpected. Accordingly, the synergistic effect is commensurate in scope with amended claim 4 which is unobvious in view of the combined teachings of Guilford, Schwedhelm and Engleman. 
	Docket No.: 137466.00005Applicant’s arguments have been fully considered but not found persuasive.   The Examiner would like to first address the data provided in figures 1-2 in the specification.   To determine synergism, Applicants would need to show administering glutathione, glutathione+citrulline and citrulline to subjects and then measuring nitric oxide production.  In the instant case, the data provided in Figure 1 is (a) not commensurate in scope of the claims and (b) is not a fair comparison given that there is no 0.3 mM glutathione group only a high dosage of glutathione.  It is unclear why the same dosage of glutathione was not used in the glutathione alone group.  Furthermore, it is unclear what the concentration used in the in vitro studies of HUVECs would translate to in humans.    MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  In the instant case, the data provided is still not commensurate in scope of the claimed range or the active methods steps (administering to a subject at a dosage of 2 grams of citrulline and 200 mg of glutathione). 
To determine whether a synergistic effect is apparent, the low dose glutathione group would be needed.  Regarding figure 2, there appears to be one significant time point at 1 hour wherein the Cit + GSH group has a higher NO concentration.  Again, this data is not commensurate in scope of the claims.  The dosage used was 500 mg/kg of citrulline and 50 mg/kg of glutathione which is a 10:1 ratio.  On average, a rat weighs 300 grams which would translate into 150 mg of Citrulline and 15 mg GSH.  It is unclear how this dosage was determined in the instant claims and if it was based on humans, how this conversion was done.  The specification has no data in humans.  Applicants should explain how they are determining the dosage that would be commensurate with the dosage used in the rats in figure 2.  Importantly, there is no GSH alone group.  Furthermore, the significant effect was only seen at 1 hour post administration which is not commensurate in scope of claim 4.
Nevertheless, at the claimed dosages, it would be expected that like citrulline, glutathione would increase nitric oxide levels for several reasons.  As evidenced by Prasad (Journal of the American College of Cardiology Volume 34, Issue 2, August 1999, Pages 507-514, cited previously), glutathione attenuates oxidative damage to nitric oxide which would inherently increase nitric oxide and nitric oxide availability.  Furthermore, glutathione increases nitric oxide synthase which together with citrulline would make nitric oxide.  Thus, it is not unexpected that by combining glutathione and citrulline, there would be an additive effect to citrulline.  MPEP 716.02(a) states that “"A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).  In the instant case, Applicants have failed to show a synergistic effect (increasing nitric oxide) with administering glutathione and citrulline together and that the results were greater than those which would have been expected from the prior art to an unobvious extent and which are commensurate in scope of the claims.
Regarding Figure 8 of McKinley-Barnard, the significant effect of CIT+GSH was seen only at 30 minutes post exercise in humans.  This data is not commensurate in scope of the claims given that the method of McKinley-Barnard is with exercise.  The effect was seen 30 min post exercise which is not commensurate in scope with claim 4 which is enhancing NO in ANY subject in need which encompasses diabetes etc…Again, it is unclear why the dosage of GSH was different between the groups.  To determine a fair comparison of groups, the effect of the lower dosage of GSH should be determined as compared to the combined GSH+citrulline group.  MPEP 716 states that "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). 
The Examiner maintains that Based on the teachings of Guilford, Schwedhelm and Clark, the dosages and ratios of glutathione and citrulline with regards to NO enhancement are considered result effective variables.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the concentration of the both glutathione and citrulline. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize dosages and ratios of glutathione and citrulline to achieve optimal activity and therapeutic effectiveness (nitric oxide enhancement) of the composition in patients. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  It would have been obvious to optimize within the ranges taught in the prior art to achieve optimal therapeutic effectiveness.
Application No. 15/334,6008

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654